[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
                                  FACTS
The plaintiff seeks to recover for services it rendered to the plaintiff in the form of roof repairs on premises at 295 Beach Street in West Haven.
The work was done pursuant to a written contract for $2,050.00, plus $114.00 tax. The contract also provides for finance charges and costs of collection, including attorney's fees.
The defendant has filed a counterclaim and setoff, alleging the expenditure of sums to repair the allegedly defective work.
                               DISCUSSION
In his court testimony, the defendant stated the roof leaked after the repairs just as it had leaked before the repairs. However, in response to the plaintiff's interrogatories, the defendant indicated the sole complaint was in an area around a cupola or dome.
The plaintiff offered testimony in rebuttal to the effect that the cupola area could be leaking from causes other than the repaired flashing.
The defendant offered no corroboration of his testimony and admitted that he had not made any additional repairs or spent any other sums.
 CONCLUSION
CT Page 2882
The plaintiff has presented a prima facie case which the defendant has not rebutted, particularly in view of the contradiction between his testimony and his response to interrogatories. Nor has the defendant met his burden on his counter-claim and setoff.
Judgment may enter for the plaintiff on the first count. The second count in implied contract is inappropriate, the third count alleging unjust enrichment is superfluous, and there is no evidence to support the fourth count sounding in CUTPA. These counts are dismissed.
The plaintiff's request for attorney's fees in the amount of $1,042.50 is reasonable and an award of legal interest for $595.32 is also made.
Judgment is therefore entered in the amount of $3,801.82 representing:
    contract price and tax     $2,164.00 legal interest                595.32 Attorney's fees             1,042.50 total                      $3,801.82
Anthony V. DeMayo Judge Trial Referee